Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATAILED ACTION
Receipt is acknowledged of claims filed on 05/24/2018

Claims 1-20 are presented for examination.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 are allowable in view of any of the references search that do not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
A notification server for a multi-network wireless communication
system, the notification server comprising:
a processor;
a memory having computer executable instructions stored therein, which,
when executed by the processor, cause the processor to:

receive first device information from a mobile communication
device wirelessly connected to a macro cell network of the
multi-network wireless communication system;

determine, based on the received first device information, that a
small cell network of the multi-network wireless communication system is available for communication with the mobile communication device; and

transmit a notification to the mobile communication device to search for the small cell network for transition thereto..”

Claim 16 comprises similar features and is subjected to  allowance also.

Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646